Exhibit 10.41

 

--------------------------------------------------------------------------------

 

PURCHASE AND SALE AGREEMENT

 

between

 

BNS Co.

 

BNS INTERNATIONAL, LTD.

 

and

 

Bath Road Holdings Limited

 

Dated as of 5 February 2004

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

 

THIS AGREEMENT is made and entered into as of this      day of February 2004
between BNS Co., a Delaware corporation (the “U.S. Vendor”), BNS INTERNATIONAL,
LTD., a Cayman Islands corporation and a wholly owned subsidiary of the U.S.
Vendor (“INTERNATIONAL”) and Bath Road Holdings Limited a company incorporated
in England and Wales with registered number 5028827 and whose registered office
is at Hush Willows, Wentworth Drive, Virginia Water, Surrey GU25 4NY (the
“Purchaser”).

 

WHEREAS, the U.S. Vendor has agreed to sell to the Purchaser (by causing its
wholly-owned subsidiary INTERNATIONAL, to transfer its legal and beneficial
interest in the entire issued share capital of the Company (as defined) to the
Purchaser), and the Purchaser has agreed to purchase, in accordance with this
Agreement, all the issued share capital of BNS Company (Property Holdings) Ltd.,
an English company (the “Company”), namely one ordinary share of £1 (the
“Share”), and purchase all inter-group indebtedness represented by a Promissory
Note dated April 25th 2001 as amended January 27th 2003 and 23 December 2003
(the “Promissory Note”) and other amounts which are owed by the Company to the
U.S. Vendor and remain outstanding on the Company’s balance sheet as of the
Closing (as defined herein), together with all accrued interest on such amounts
(together the “Intergroup Indebtedness”), all for a sum of £5,500,000 (Five
Million Five Hundred Thousand Pounds Sterling), and subject to adjustment under
Section 1.4 as adjusted (the “Final Purchase Price”), which shall be paid as set
forth below in Sections 1.2 and 1.4.

 

NOW THEREFORE, in consideration of, and subject to, the mutual promises,
agreements, terms and conditions made herein, and intending to be legally bound,
the parties hereto do hereby agree as follows:

 

SECTION 1. PURCHASE AND SALE OF THE SHARE AND THE INTERGROUP INDEBTEDNESS.

 

1.1. Purchase and Sale of the Share and the Intergroup Indebtedness. At the
Closing, subject to the terms and conditions of this Agreement and on the basis
of the representations and warranties set forth herein, the U.S. Vendor shall
sell to the Purchaser (by causing its wholly-owned subsidiary INTERNATIONAL to
transfer its entire legal and beneficial interest in the Share to the Purchaser)
and INTERNATIONAL shall sell to the Purchaser its entire legal and beneficial
interest in the Share, free and clear of all Liens and to the intent that as
from the Closing Date all rights and advantages accruing to the Share, including
any dividends or distributions on the Share after that date, shall belong to the
Purchaser, and the Purchaser shall so purchase from INTERNATIONAL the Share and
the U.S. Vendor shall on the same basis sell to the Purchaser, and the Purchaser
shall so purchase from the U.S. Vendor, the Intergroup Indebtedness free and
clear of all Liens.

 

1.2. Payments at Closing.

 

1.2.1. Payment of Closing Purchase Price. At the Closing, in consideration for
the sale of the Share, the Purchaser shall pay to INTERNATIONAL, in immediately
available funds, by wire transfer to the account or accounts in the Cayman
Islands or elsewhere designated by INTERNATIONAL, the full purchase price of
£5,500,000 (Five Million Five Hundred Thousand Pounds Sterling) less:-

 

(i) the amount payable to the U.S. Vendor in relation to the purchase of the
Intergroup Indebtedness pursuant to Section 1.2.2;

 

(ii) the amount of the Deposit (as defined in Section 1.5 below) which will be
released to INTERNATIONAL at Closing in accordance with the provisions of
Section 1.5; and

 

(iii) to the extent that a bank guarantee or letter of credit to the Purchaser’s
reasonable satisfaction has not been delivered in accordance with Section 1.2.3
below, the sum of £615,820 (the “Escrow Sum”); the Escrow Sum shall be treated
as set out in Section 1.2.3 below

 

(together “the Net Closing Remittance to INTERNATIONAL”). The Net Closing
Remittance to INTERNATIONAL shall be subject to adjustment as provided in
Section 1.4 below. Any payments made by the

 

2



--------------------------------------------------------------------------------

U.S. Vendor or INTERNATIONAL to the Purchaser in respect of a breach of any of
the warranties and representations set out in this Agreement or under the Tax
Deed shall be deemed to give rise to a corresponding reduction in the purchase
price.

 

1.2.2. Purchase of Inter Group Indebtedness. At the Closing, the Purchaser shall
purchase from the U.S. Vendor the Intergroup Indebtedness by paying to the US
Vendor an amount equal to the Intergroup Indebtedness, by wire transfer to an
account in the U.S. designated by the U.S. Vendor. For the avoidance of any
doubt, the Intergroup Indebtedness (including the accrued interest element) is
neither being acquired at a premium nor a discount.

 

1.2.3. Bank guarantee/Escrow Sum. At Closing, the U.S. Vendor or INTERNATIONAL
shall deliver to the Purchaser a bank guarantee or an irrevocable letter of
credit in a form to the Purchaser’s reasonable satisfaction from a recognized
United Kingdom bank promising to pay to the Purchaser up to £615,820 in the
event that either the Purchaser and/or the Company incurs a Section 776
Liability and/or a Thin Capitalisation Liability (as each such term is defined
in Schedule 4) prior to the Release Date (again as such term is defined in
Schedule 4). In the event that the U.S. Vendor or INTERNATIONAL fail to deliver
such a bank guarantee or an irrevocable letter of credit in a form to the
Purchaser’s reasonable satisfaction at Closing, the Purchaser shall pay the
Escrow Sum into an account to be set up in the joint names of Macfarlanes, the
Purchaser’s English solicitors, (the “Purchaser’s English Solicitors”) and
Robinsons, the U.S. Vendor’s English Solicitors, (the “Vendor’s English
Solicitors”) (the “Escrow Account”) to be held and released according to the
terms set out in Schedule 4 to this Agreement.

 

1.3. The Closing. The closing (the “Closing”) of the purchase and sale of the
Share and the Intergroup Indebtedness contemplated hereby shall take place at
the Derby, United Kingdom offices of the Vendor’s English Solicitors at 11.00
a.m., United Kingdom time, on such date as is five business days after the
requisite approval of the transaction by the U.S. Vendor’s stockholders has been
obtained (the “Condition”) or at such other date, time and/or location as may be
agreed upon by the parties hereto. The date upon which the Closing occurs is
referred to in this Agreement as the “Closing Date”. If the Closing Date is not
fixed in accordance with this Section for a date which is within nine months of
the date of this Agreement (the “Long-Stop Date”), this Agreement (save for the
provisions of this Section 1.3 and of Sections 6, 9 and 10) shall be null and
void and of no further effect and each of the parties hereto shall be released
and discharged from their respective obligations under this Agreement. At the
Closing, INTERNATIONAL will deliver to the Purchaser the Share, free and clear
of all Liens and do or procure the acts, matters and things set out in Schedule
One hereto. At the Closing, the Purchaser will deliver to INTERNATIONAL the Net
Closing Remittance as set forth in Section 1.2.1 and the U.S. Vendor or
INTERNATIONAL shall deliver a bank guarantee or irrevocable letter of credit to
the Purchaser’s reasonable satisfaction as set out in Section 1.2.3 (or in the
absence thereof, the Purchaser shall pay the Escrow Sum into the Escrow Account
as set out in Section 1.2.3). At the Closing, the U.S. Vendor will deliver to
the Purchaser the Intergroup Indebtedness, free and clear of all Liens, with a
blank power duly executed by the U.S. Vendor and the original instrument of all
promissory notes (together with any amendments thereto), and the Purchaser will
deliver to the U.S. Vendor the amount of the Intergroup Indebtedness as set
forth in Section 1.2.2. In connection with the Closing, each party hereto shall
deliver to the other party such certificates, and other documents as are
contemplated hereby. The U.S. Vendor shall use its best endeavors to achieve the
satisfaction of the Condition as soon as possible after the date of this
Agreement (and in any event in advance of the Long-Stop Date). The U.S. Vendor
shall provide to the Purchaser copies of all documents connected with the
satisfaction of the Condition (including, without limitation, copies of all
proxy material sent to stockholders of the U.S. Vendor).

 

1.4. Adjustment to the Net Closing Remittance to INTERNATIONAL.

 

1.4.1. Within the time period provided for in this section 1.4.1 (or at such
other time as provided for in Section 1.4.2 below), the Net Closing Remittance
to INTERNATIONAL shall be adjusted as follows: if the aggregate of current
assets less current and long-term liabilities (which shall not include either
(i) the Intergroup Indebtedness being purchased by the Purchaser or (ii) the
£100,000 deferred income detailed on

 

3



--------------------------------------------------------------------------------

page 11 of the audited report and financial statements of the Company to 31
December 2003) of the Company on the Closing Date is positive or negative then
the Net Closing Remittance to INTERNATIONAL shall be increased by the amount of
such positive amount or decreased by the amount of such negative amount,
provided always that any additional payment by the Purchaser shall not, in any
circumstance, exceed £100,000. The U.S. Vendor shall deliver to the Purchaser a
Balance Sheet of the Company as of the Closing Date (the “Closing Balance
Sheet”) showing the current assets less current and long-term liabilities as at
that date prepared in accordance with the historical cost convention and the
bases and policies of accounting adopted in preparing the Last Accounts and
subject thereto in accordance with UK GAAP by a date not later than 10 business
days after the Closing. The Purchaser shall review in good faith the Company’s
Closing Balance Sheet, and within 20 business days after receipt thereof shall
deliver to the U.S. Vendor a statement in writing indicating its acceptance of
the said calculations based on the Closing Balance Sheet or indicating any
objections to said calculations. In the event that the Purchaser accepts said
calculations based on the Closing Balance Sheet, then the adjustment to the Net
Closing Remittance to INTERNATIONAL required by said Closing Balance Sheet
calculations under this Section shall be made, and the Purchaser or
INTERNATIONAL, as the case may be, shall promptly within 5 business days make
the payment required to carry out the required adjustment to the Net Closing
Remittance to INTERNATIONAL, provided always that any additional payment by the
Purchaser shall not, in any circumstance, exceed £100,000. In the event that the
Purchaser delivers no written objection to the U.S. Vendor within said twenty
business day period, then the adjustment required to the Net Closing Remittance
to INTERNATIONAL required by said Closing Balance Sheet calculations under this
Section shall be made, and the Purchaser or INTERNATIONAL, as the case may be,
shall promptly within 5 business days make the payment required to carry out the
adjustment to the Net Closing Remittance to INTERNATIONAL, provided always that
any additional payment by the Purchaser shall not, in any circumstance, exceed
£100,000.

 

1.4.2. If the Purchaser timely objects to the said Closing Balance Sheet
calculations, then the Purchaser and the U.S. Vendor shall, within the period of
20 business days after the date of such objection, seek to agree on the Closing
Balance Sheet. If any matters remains unresolved at the expiry of this period,
then the issues in dispute will be submitted within 20 business days after the
delivery to the U.S. Vendor of the Purchaser’s Objection to a United Kingdom
nationally recognized accounting firm (which firm shall be independent from both
the Purchaser and the U.S. Vendor and their respective affiliates) to be agreed
upon in good faith by the U.S. Vendor and the Purchaser (the “Accountants”) for
resolution. If such issues in dispute, relating solely to said calculations
under the Closing Balance Sheet, are submitted to the Accountants for
resolution, (i) each party will furnish to the Accountants such work papers and
other documents and information relating to the disputed issues as the
Accountants may request and are available to that party (or its independent
public accountants), and will be afforded the opportunity to present to the
Accountants any material relating to the determination and to discuss the
determination of said issues with the Accountants; (ii) the determination by the
Accountants, as set forth in a written notice delivered to both the Purchaser
and the U.S. Vendor by the Accountants (which shall be delivered no later than
10 business days or such longer period to be agreed upon by the parties after
the submission of the dispute of said issues to the Accountants), will be
binding and conclusive on the Purchaser and the U.S. Vendor; and the Net Closing
Remittance to INTERNATIONAL shall be adjusted in accordance with such
determination, and the Purchaser or INTERNATIONAL, as the case may be, shall
promptly within 5 business days make the payment required to carry out the
adjustment to the Net Closing Remittance to INTERNATIONAL called for by said
determination, provided always that any additional payment by the Purchaser
shall not, in any circumstance, exceed £100,000 and (iii) the Purchaser and the
U.S. Vendor shall bear the Accountants’ fees in such proportion as the
Accountants shall determine (and in the absence of a determination, shall bear
the Accountant’s fees in the proportion 50:50).

 

1.5. Deposit. Immediately upon the execution and delivery of this Agreement, the
Purchaser shall deliver to the Vendor’s English Solicitors the sum of £700,000
as earnest money hereunder (the “Deposit”). Any Deposit amount required
hereunder shall be in the form of wire transfer. The Vendor’s English Solicitors
shall place the

 

4



--------------------------------------------------------------------------------

Deposit in an interest-bearing client account of the Vendor’s English Solicitors
with National Westminster Bank plc to be held to the order of the Purchaser with
all interest being paid to the Purchaser at the Closing. At the Closing, the
Deposit will be applied toward the Purchase Price. If the acquisition of the
Share and the Intergroup Indebtedness does not complete (other than in the
circumstances set out in Section 7.1) by the Long-Stop Date, then the whole
amount of the Deposit (together with all interest accrued thereon) shall be
returned immediately by the Vendor’s English Solicitors to the Purchaser. If the
acquisition of the Share and the Intergroup Indebtedness does not complete in
the circumstances set out in Section 7.1, the provisions of that Section shall
apply to the Deposit.

 

1.6. Authorization of Agreement. The Purchaser represents that the Purchaser has
the full legal right, power and authority to execute and deliver this Agreement
and to consummate the transaction contemplated hereby. No further authorization,
whether corporate or otherwise, or approval of any person is necessary on the
part of the Purchaser or the Parent to consummate the transactions contemplated
hereby.

 

1.7. Status of Purchaser. The Purchaser represents that:-

 

(i) it has engaged in no business and agrees that it will engage in no business
other than the execution of this Agreement prior to the Closing, and that it has
no liabilities and will have no liabilities prior to the Closing, other than (i)
its liabilities under this Agreement and incidental organizational liabilities
and (ii) liabilities in relation to the funding of the Purchase Price; and

 

(ii) the Deposit is the Purchaser’s own funds.

 

1.8. Valid and Binding Agreement. The Purchaser represents that this Agreement
constitutes the legal, valid and binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with its terms, except to the
extent limited by bankruptcy, insolvency, reorganization and other laws
affecting creditors’ rights generally and general principles of equity.

 

1.9. Accuracy of Representations and Warranties. The Purchaser agrees that all
representations and warranties of the Purchaser are true and accurate in all
respects and not misleading as at the date of this Agreement and will be
fulfilled down to and will remain true and accurate in all respects and not
misleading at the Closing Date as if they had been made or given afresh as at
the Closing Date by reference to the facts and circumstances then existing

 

SECTION 2. REPRESENTATIONS AND WARRANTIES OF U.S. VENDOR AND INTERNATIONAL

 

In connection with the sale of the Share and the Intergroup Indebtedness to the
Purchaser, and in order to induce the Purchaser to enter into this Agreement,
each of the U.S. Vendor and INTERNATIONAL hereby represents and warrants to the
Purchaser, as follows, except that INTERNATIONAL makes no representations
relating to the U.S. Vendor:

 

2.1. Organization and Good Standing. The Company is a corporation (Registration
#04129078) duly organized in 2001, with a registered office at Metrology House,
Halesfield 13, Telford, Shropshire, TF7 4PL, ENGLAND, U.K., validly existing and
in good standing (or the United Kingdom equivalent) under the laws of the United
Kingdom, with full corporate power and authority to conduct its business as
conducted on the date hereof. The Company has complied in all respects with
relevant Companies Act (U.K.) requirements and Companies House (U.K.) filing
requirements. The U.S. Vendor is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware, the state in which
it is incorporated, with full corporate power and authority to conduct its
business as conducted on the date hereof and has, subject to obtaining the
requisite approval of its stockholders under Delaware law for a sale of
substantially all assets, full corporate power and authority to enter into and
perform this Agreement, including causing its subsidiary INTERNATIONAL to
transfer the Share. INTERNATIONAL is a corporation duly incorporated and in good
standing in the Cayman Islands and is the legal and beneficial owner of the
Share.

 

5



--------------------------------------------------------------------------------

2.2. Share Capital of the Company. The Company’s authorized share capital
consists of 1,000 ordinary shares of £1, of which one ordinary share of £1
constitutes its entire issued share capital. All such issued share capital is
fully paid and nonassessable and free of preemptive or similar rights, is held
with all rights now or hereafter attaching to it, has been properly and validly
allotted and has been issued in full compliance with all applicable laws, rules,
regulations and ordinances. There exist no outstanding options, warrants or
rights (or any agreements or arrangements for the same) to purchase or subscribe
for any share or other ownership interests of the Company. No person is entitled
to any preemptive or similar right with respect to the issuance of any shares or
other equity securities of the Company.

 

2.3. Valid and Binding Agreement of the U.S. Vendor. Upon obtaining the
requisite approval of its shareholders under Delaware law, for a sale of
substantially all assets, as provided for in Section 6.1, this Agreement
constitutes the legal, valid and binding obligation of the U.S. Vendor,
enforceable against the U.S. Vendor in accordance with its terms (including
Section 8), except to the extent limited by bankruptcy, insolvency,
reorganization and other laws affecting creditors’ rights generally and general
principles of equity. The U.S. Vendor has the full legal right, power and
authority to execute and deliver this Agreement and to consummate the
transaction contemplated hereby, assuming that it has obtained the requisite
approval of shareholders. Other than the approval of its shareholders, no
further authorization, whether corporate, or otherwise, or approval of any
person is necessary on the part of the U.S. Vendor to consummate the
transactions contemplated hereby.

 

2.4. Valid and Binding Agreement of INTERNATIONAL. This Agreement constitutes
the legal, valid and binding agreement of INTERNATIONAL, enforceable against
INTERNATIONAL in accordance with its terms, except to the extent limited by
bankruptcy, insolvency, reorganization or other laws affecting creditors’ rights
generally and general principles of equity. INTERNATIONAL has the full legal
right, power and authority to execute and deliver this Agreement and to
consummate the transaction contemplated hereby. No further authorization,
whether corporate or otherwise, or approval of any person is necessary on the
part of INTERNATIONAL to consummate the transactions contemplated hereby.

 

2.5. No Breach by the U.S. Vendor or INTERNATIONAL of Statute or Contract.
Neither the execution and delivery of this Agreement by the U.S. Vendor or
INTERNATIONAL, nor (assuming the approval of the U.S. Vendor’s shareholders
under Delaware law as provided for in Section 6.1) compliance with the terms and
provisions of this Agreement by the U.S. Vendor or INTERNATIONAL, will: (a) to
its best knowledge violate any statute or regulation of any governmental
authority, domestic or foreign, affecting respectively the U.S. Vendor or
INTERNATIONAL; (b) require the issuance of any authorization, license, consent
or approval of any U.S. federal or state governmental agency or any United
Kingdom governmental agency or any other person; or (c) conflict with or result
in a breach of any of the terms, conditions or provisions of any judgment,
order, injunction, decree, agreement or instrument to which the U.S. Vendor or
INTERNATIONAL, respectively, or the Company is a party, or by which the U.S.
Vendor or INTERNATIONAL, respectively, or the Company is bound, or constitute a
default thereunder, except where failure to obtain such authorization, license,
consent, or approval, individually or in the aggregate, would not impair, in any
material respect, the ability of the U.S. Vendor or INTERNATIONAL to perform its
obligations under this Agreement, or prevent or materially delay the
consummation of the transactions contemplated by this Agreement.

 

2.6. Title to the Share.

 

(a) The Share is legally and beneficially owned and held by INTERNATIONAL
(registered stockholder), a wholly owned subsidiary of the U.S. Vendor, free and
clear of any lien, claim, restriction upon transfer, option, charge, security
interest or other encumbrance. The U.S. Vendor, and since October 10, 2003,
INTERNATIONAL, has always been the sole stockholder of the Company.

 

(b) Upon delivery by INTERNATIONAL of the certificate representing the Share
pursuant to this Agreement, and assuming the Purchaser acquires such Share
without knowledge of any adverse claim thereto, the Purchaser will acquire good
and valid title to the Share, free and clear of any Lien.

 

6



--------------------------------------------------------------------------------

2.6.1. Title to the Intergroup Indebtedness.

 

(a) The Intergroup Indebtedness is legally and beneficially owned and held by
the U.S. Vendor, free and clear of any lien, claim, restriction upon transfer,
option, charge, security interest or other encumbrance. The U.S. Vendor has
always been the sole holder of the Intergroup Indebtedness.

 

(b) Upon delivery by the U.S Vendor of the note representing part of the
Intergroup Indebtedness pursuant to this Agreement, and assuming the Purchaser
acquires such Intergroup Indebtedness without knowledge of any adverse claim
thereto, Purchaser will acquire good and valid title to the Intergroup
Indebtedness, free and clear of any Lien.

 

2.7. Ownership of the Land.

 

2.7.1. Subject to Section 2.7.2

 

(a) The Company has good and marketable title to approximately 86.5 acres of
land situated at Bath Road, Heathrow and Harmondsworth Lane, Sipson, United
Kingdom as registered at HM Land Registry with title absolute under title
numbers MX150037 and AGL3384 (the “Land”).

 

(b) The Land comprises the only freehold or leasehold or other immovable
property in any part of the world in which the Company has ever held any
interest or which are otherwise occupied or used by the Company, and the Company
has no liability or obligation in respect of any property (other than the Land)
in any part of the world.

 

(c) The Company is solely entitled at law and in equity to the Land.

 

(d) The Land is not subject to or affected by any mortgage or charge (whether
legal or equitable, fixed or floating), debenture, lien, pledge, security
interest or other encumbrance including without limitation any which secure the
payment of money or relate to any obligation or liability of any third party.

 

(e) The Land is not subject to any restrictive or other covenants, stipulations,
restrictions or other encumbrances (whether public or private) which are onerous
or of an unusual nature or which adversely affect their current use or which
affect their value that has not been disclosed in the documents listed in
Schedule 3.

 

(f) The Land is not affected by any dispute, claim, complaint or demand of any
kind.

 

(g) The Company has not received notice of, nor is the U.S. Vendor or
INTERNATIONAL aware of, any breach of any statutes, orders or regulations
affecting the Land, its use and development. There are no outstanding notices of
requirements or recommendations of any competent authority.

 

(h) The Company has not granted any rights for the grazing of horses on the Land
or access of horses to the Land.

 

2.7.2. The warranties in Section 2.7.1 are subject to:-

 

(a) various agreements, documents and reports listed in Schedule 3, copies of
which have been provided to the Purchaser

 

(b) all matters discoverable by inspection, whether or not carried out by the
Purchaser (but without carrying out any tests samples or other investigations)
of the Land before the date of this Agreement.

 

(c) all unregistered overriding interests.

 

(d) all matters disclosed or which would be disclosed by searches of (inter
alia) public registers, or as a result of enquiries (formal or informal) and
whether made in person by writing or orally made by or for the Purchaser or
which a prudent purchaser ought to make.

 

7



--------------------------------------------------------------------------------

(e) all notices, services and orders, demands, proposals or requirements made by
any local, public or other competent authority whether before or after the date
of this Agreement Provided that each of the US Vendor and INTERNATIONAL warrants
that it has disclosed to the Purchaser all such matters of which it has had
notice or of which it is aware.

 

(f) all actual or proposed charges, notices, orders, restrictions, agreements,
conditions, contraventions or other matters arising under the enactments
relating to Town and Country Planning and Environmental Law Provided that each
of the US Vendor and INTERNATIONAL warrants that it has disclosed to the
Purchaser all such matters of which it has had notice or of which it is aware.

 

(g) all easements, quasi-easements, rights, exceptions or other similar matters,
whether or not apparent on inspection or disclosed in any of the documents
referred to in this Agreement Provided that each of the US Vendor and
INTERNATIONAL warrants that it has disclosed to the Purchaser all such matters
of which it has had notice or of which it is aware.

 

2.7.3. A Third Party carries on gravel extraction and landfill business on the
Land as it currently exists.

 

2.7.4. Encumbrances contained in the documents listed in Schedule 3 or arising
out of Section 2.7.2.

 

2.8. The Company

 

2.8.1. The Company has no employees and also has no consultants other than Peter
Stuart Freer, who have a claim for payments or benefits against the Company.

 

2.8.2. There are no agreements binding the Company that have not been disclosed
in writing to the Purchaser.

 

2.8.3. The Company has engaged in no other business except relating to the Land.

 

2.9. December 31, 2003 Balance Sheet of the Company. The U.S. Vendor has
delivered to the Purchaser the Company’s audited balance sheet as of December
31, 2003, as attached hereto (the “December 31 Balance Sheet”) and a letter from
SITA UK Limited to the Company dated 30 January 2003, also as attached hereto
(the “SITA Letter”). The December 31 Balance Sheet has been prepared from the
books and records of the Company in accordance with U.K. GAAP subject to normal
adjustments in the ordinary course and together with the SITA Letter presents
fairly in all material respects the financial condition of the Company as of
such date. All accounts, books, ledgers and official and other records material
to the Company’s business have been properly and accurately kept in all material
respects; and fairly and accurately reflect the financial position of the
Company. To the best knowledge of the U.S. Vendor, INTERNATIONAL and the
Company, there is, as of the date of execution of this Agreement, no litigation
pending or threatened against the Company and no material liabilities or
commitments of the Company other than those reflected in the December 31 2003
Balance Sheet (and notes) and the SITA Letter or those which have been disclosed
to the Purchaser in writing.

 

2.10. Environmental. No environmental warranties or representations or
indemnifications are made.

 

2.11. Exclusion of other warranties and representations and indemnifications.
Except as expressly set out in this Agreement all other expressed or implied
warranties and representations and indemnifications are excluded.

 

2.12 Accuracy of Representations and Warranties. All representations and
warranties of the U.S. Vendor and INTERNATIONAL are true and accurate in all
material respects and not misleading as at the date of this Agreement and will
be fulfilled down to and will remain true and accurate in all material respects
and not misleading in any material respect at the Closing Date as if they had
been made or given afresh as at the Closing Date by reference to the facts and
circumstances then existing.

 

2.13 Gross-up. If the Purchaser incurs a liability to Taxation (as such term is
defined in the Tax Deed) which results from, or is calculated by reference to,
any sum paid under this Agreement, the amount so payable

 

8



--------------------------------------------------------------------------------

shall be increased by such amount as will ensure that, after payment of such
Taxation, the Purchaser is left with a net sum equal to the sum it would have
received had no such liability to Taxation arisen. If the Purchaser would, but
for the availability of a relief or repayment in relation to Taxation (as such
term is defined in the Tax Deed), incur a liability to Taxation falling within
this Section, it shall be deemed for the purposes of this Section to have
incurred and paid that liability.

 

SECTION 3. CLOSING CONDITIONS OF THE PURCHASER.

 

The Purchaser’s obligation to consummate the Closing is subject to the
satisfaction, on or prior to the Closing Date, of the following conditions:

 

3.1. Conduct of the Company between the date of this Agreement and Closing.

 

3.1.1. The U.S. Vendor and INTERNATIONAL each undertakes to and covenants with
the Purchaser that it will procure that between the date of this Agreement and
the Closing Date:-

 

(i) no increase shall be made in the authorised, allotted or issued share
capital of the Company;

 

(ii) no option, warrant or other convertible security shall be offered or
granted by the Company over the whole or any part of its share capital, whether
issued or unissued; and

 

(iii) no dividends or other distributions shall be declared, made or paid by the
Company exclusive of any repayment of Inter-group Indebtedness.

 

3.1.2. The U.S. Vendor and INTERNATIONAL further undertake to and covenant with
the Purchaser that they will procure that between the date of this Agreement and
the Closing Date (save with the prior written consent of the Purchaser):-

 

(i) the business of the Company shall be carried on in the ordinary and usual
course and so as to maintain the same as a going concern and with a view to
profit;

 

(ii) the Company shall not:-

 

(a) alter or agree to alter or terminate or agree to terminate any agreement to
which it is a party or enter or agree to enter into any unusual or abnormal
contract or commitment;

 

(b) incur any expenditure or any commitment otherwise than in the ordinary
course of business of the Company (as such business is carried on at the date of
this Agreement) or dispose of or realize any asset or any interest in any such
asset;

 

(c) create or agree to create any mortgage, charge, lien or encumbrance over all
or any of its assets (other than liens arising in the ordinary course of
business) or redeem or agree to redeem any existing security or give or agree to
give any guarantee or indemnity;

 

(d) give or agree to give any guarantee, indemnity or other agreement to secure,
or incur financial or other obligations with respect to, another person’s
obligations;

 

(e) alter or agree to alter the terms of any existing borrowing facilities or
arrange any additional borrowing facilities, provided that nothing herein shall
prevent the extension of the term of the Promissory Note for a further 12
months, provided further that no other change shall be made as to the rate of
interest or to any other monies on inter-company loan account without the
Purchaser’s written consent;

 

(f) engage or employ or agree to engage or employ any person as an employee or
consultant;

 

(g) take any other commercial action or pass any resolution whatsoever not
required by this Agreement (including, but not limited to, any resolution to
amend the memorandum and/or articles of association of the Company);

 

9



--------------------------------------------------------------------------------

(iii) in respect of the policies of insurance of the Company or the policies of
insurance in which it has an interest as at the date of this Agreement:-

 

(a) such policies shall be maintained in full force and effect;

 

(b) the Company shall not do or omit to do anything the doing or omission of
which would make any of such policies void or voidable; and

 

(c) the Company shall notify the Purchaser of any claim arising under any of
such policies on or after the date of this Agreement.

 

3.1.3. The Purchaser shall be entitled by written notice to the U.S. Vendor to
terminate this Agreement if there is any breach of any of the provisions of this
Section 3.1, which is not reasonably cured (to the extent it is capable of being
cured) within the lesser of 14 days of the relevant breach, or 7 days prior to
Closing (or such shorter period remaining until the Closing Date) after written
notice thereof in reasonable detail to the U.S. Vendor. The exercise of this
right shall not extinguish any right to damages to which the Purchaser may be
entitled in respect of any such breach. Failure to exercise this right shall not
constitute a waiver of any other rights of the Purchaser arising out of any such
breach.

 

3.2. Performance by U.S. Vendor and INTERNATIONAL. The U.S. Vendor and
INTERNATIONAL shall have performed or complied in all material respects with all
obligations and covenants required by this Agreement to be performed or complied
with by them prior to or at the Closing, including obtaining the requisite
approval of the U.S. Vendor’s shareholders under Delaware law with respect to
the sale of substantially all assets of the U.S. Vendor, as described under
Section 6.1.

 

3.3. Legal Opinions. The Purchaser shall have received immediately prior to
Closing the opinions of (i) Ropes & Gray, U.S. counsel to the U.S. Vendor, to
the effect that the U.S. Vendor is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware, the
jurisdiction of its incorporation, and has obtained all necessary authorizations
(corporate and otherwise) to carry out its obligations hereunder on the Closing
Date and that the entry into of this Agreement is a valid and binding obligation
of the U.S. Vendor and enforceable against the U.S. Vendor in accordance with
its terms (except to the extent that such enforceability may be limited by
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity)) and (ii)
Walkers, Cayman Islands counsel to the U.S. Vendor, to the effect that
INTERNATIONAL is a corporation duly organized, validly existing and in good
standing under the laws of the Cayman Islands, the jurisdiction of its
incorporation, and has obtained all necessary authorizations (corporate and
otherwise) to carry out its obligations hereunder on the Closing Date and that
the entry into of this Agreement is a valid and binding obligation of
INTERNATIONAL and enforceable against INTERNATIONAL in accordance with its terms
(except to the extent that such enforceability may be limited by applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and by general principles of equity (regardless of whether such enforceability
is considered in a proceeding at law or in equity)).

 

3.4. Stockholder Approval. It is a condition to the obligation of all parties
that the U.S. Vendor shall have obtained the requisite approval by its
stockholders of the sale of the Share and the Inter-group Indebtedness at the
Closing.

 

SECTION 4. CLOSING CONDITIONS OF U.S. VENDOR AND INTERNATIONAL

 

4.1. Performance by the Purchaser. The Purchaser shall have performed or
complied with all obligations and covenants required by this Agreement to be
performed or complied with by it prior to or at the Closing.

 

4.2. Representations and Warranties of Purchaser. The Purchaser shall have
complied with Section 1.8, which shall be a closing condition.

 

10



--------------------------------------------------------------------------------

4.3. Stockholder Approval. It is a condition to the obligation of all parties
that the U.S. Vendor shall have obtained the requisite approval by its
stockholders of the sale of the Share and the Inter-group Indebtedness at the
Closing.

 

SECTION 5. REPRESENTATIONS AND WARRANTIES; TAX INDEMNIFICATION

 

5.1. Time Limits for Representations and Warranties. No party shall bring a
claim in relation to the representations and warranties given in this Agreement
unless the party making the claim has notified each of the other parties in
writing of such a claim on or before the date which is one year from the Closing
Date.

 

5.2. Tax Indemnification. At the Closing the U.S. Vendor shall deliver to the
Purchaser a duly engrossed Tax Deed as set out in Schedule Two hereto, provided
that no claim may be made thereunder unless the Purchaser has notified the U.S.
Vendor in writing of such claim on or before the date which is one year from the
Closing Date.

 

5.3 Total Aggregate Liability of the U.S. Vendor and INTERNATIONAL. The total
aggregate liability of the U.S. Vendor and INTERNATIONAL in relation to the
representations and warranties given in this Agreement and in the Tax Deed shall
not exceed £5,500,000. The Purchaser shall not be entitled to recover any amount
in respect of a breach of the representations and warranties given in this
Agreement or under the Tax Deed unless the amount recoverable, when aggregated
with all other amounts recoverable for breach of the representations and
warranties given in this Agreement and under the Tax Deed, exceeds £10,000 in
which event this limitation shall cease to apply and the whole of such amounts
shall be recoverable and not merely the excess over £10,000.

 

SECTION 6. OTHER MATTERS

 

6.1. Approval of Stockholders of the U.S. Vendor. In the event the stockholders
of the U.S. Vendor do not provide such requisite approval as is required under
U.S. law on or before nine months of signing and delivery of the Agreement, then
either party shall have the right to terminate this Agreement by written notice
to the other, in which event (i) the Deposit shall be returned to the Purchaser
(together with all interest accrued thereon), (ii) the U.S. Vendor will promptly
pay to the Purchaser £75,000 and (iii) neither party shall have any further
right or obligation to the other.

 

The U.S. Vendor shall cause to be filed with the SEC, within 28 business days,
following the execution of this Agreement by all parties, the Proxy Statement
relating to the matter to be submitted to the Shareholders at a Special
Shareholders Meeting. The U.S. Vendor shall use its good faith best efforts to
have the Proxy Statement “cleared” by the SEC as soon as reasonably possible.
The U.S. Vendor shall mail proxy material for a Special Stockholders Meeting for
the purpose of voting upon the approval and adoption of this Agreement as soon
as reasonably practicable after the date on which the Proxy Statement shall have
been “cleared” by the SEC and, in any event, within seven (7) business days
after the date of such “clearance”. Subject to the provisions of Section 8, the
U.S. Vendor shall solicit from its Shareholders proxies in favor of approval and
adoption of this Agreement (including the use of a recognized proxy solicitation
firm), and, subject to the provisions of Section 8, the Board of Directors of
the U.S. Vendor shall recommend that the Shareholders vote in favor of and
approve and adopt this Agreement at the Shareholders Meeting.

 

6.2. Continued Access. The Purchaser has previously been given access to all of
the books and papers of the Company in order to carry out due diligence on the
Company and the Land and any other assets of the Company. The U.S. Vendor will
cause INTERNATIONAL to cause the Company to continue at the request of the
Purchaser to give the Purchaser such access, all at the Purchaser’s expense, and
the Purchaser may make such inspections, interviews and audits of the Company
and the Land as the Purchaser in its sole discretion deems appropriate, all at
the Purchaser’s expense.

 

6.3. Further Assurances. Subject to the provisions of Section 8, each party
undertakes to take such actions as may be reasonably required to give effect to
the transaction contemplated by this Agreement.

 

11



--------------------------------------------------------------------------------

SECTION 7. DEFAULT AND REMEDIES

 

7.1. Purchaser’s Default. If the Purchaser fails to close for any reason by the
Long-Stop Date following satisfaction of the condition set out in Section 4.3
above, except (a) the U.S. Vendor’s or INTERNATIONAL’s default (which has not
been cured) or (b) the permitted termination of this Agreement by the Purchaser
as herein expressly provided, at a time when the U.S. Vendor and INTERNATIONAL
are ready and able to close and to comply with all of their obligations in
Section 1.3 of this Agreement and Schedule One, the U.S. Vendor and
INTERNATIONAL shall be entitled to terminate this Agreement and to instruct the
U.S. Vendor’s English Solicitors to deliver the Deposit and interest thereon to
INTERNATIONAL as liquidated damages, which right shall be the U.S. Vendor’s and
INTERNATIONAL’s sole remedy hereunder if the Agreement is terminated for said
reasons.

 

7.2. The U.S. Vendor’s or INTERNATIONAL’S Default. If the U.S. Vendor or
INTERNATIONAL fails to close for any reason, except (a) the Purchaser’s default
(which has not been cured) or (b) the permitted termination of this Agreement by
the U.S. Vendor or INTERNATIONAL as herein expressly provided (including the
payment of £75,000 if such termination is due to the non-obtainment of the
requisite stockholder approval pursuant to Section 6.1 hereof), the Purchaser
shall be entitled to terminate this Agreement upon written notice to the U.S.
Vendor’s English Solicitors, the U.S. Vendor and INTERNATIONAL and to instruct
the U.S. Vendor’s English Solicitors to return the Deposit and interest thereon
to the Purchaser. In lieu of such termination of this Agreement, the Purchaser
shall be entitled to bring an action for specific performance of this Agreement,
provided the Purchaser provides written notice of such election within 10
business days after the scheduled Closing Date.

 

7.3. Legal Fees. In the event of any litigation, subsequent to the date hereof,
between the parties with respect to the subject matter of this Agreement or the
entering into or termination or expiration of this Agreement, the prevailing
party shall be entitled to recover its reasonable legal fees from the other
party.

 

7.4. Discovery of Default. If either the U.S. Vendor or INTERNATIONAL or the
Purchaser discovers, prior to or at the Closing, that any material
representation or warranty of the other party is false, misleading or inaccurate
in any material respect and which is not reasonably cured (to the extent it is
capable of being cured) within the lesser of 14 days of the relevant breach, or
7 days prior to Closing (or such shorter period remaining until the Closing
Date) after the giving of written notice thereof to the other party, the
discovering party may (but shall not be obligated to), at such party’s option,
terminate this Agreement by written notice and the parties hereto shall be
relieved of all liabilities and obligations hereunder and (a) if the Purchaser
is the discovering party, the Purchaser shall be entitled to the immediate
return of the Deposit with interest and to pursue the Purchaser’s remedies under
Section 7.2 of this Agreement (including the right to an Expense Reimbursement
set out in Section 8.1(c) below) and (b) if the U.S. Vendor or INTERNATIONAL is
the discovering party, the U.S. Vendor shall be entitled to pursue the U.S.
Vendor’s remedies under Section 7.1 of this Agreement.

 

SECTION 8. “FIDUCIARY OUT” OF THE U.S. VENDOR

 

8.1(a) U.S. Vendor’s Fiduciary Obligations to its Stockholders. The Purchaser
acknowledges and agrees that the U.S. Vendor is a “public company” and in
connection with the sale of the Land which constitutes “substantially all
assets” of the U.S. Vendor (under Delaware law), the U.S. Vendor is required to
reserve the right to have a so-called “fiduciary out” to allow the U.S. Vendor
to terminate this Agreement and to cause INTERNATIONAL to sell the stock of the
Company or the Land, either directly or indirectly by a transaction relating to
the U.S. Vendor in a Competing Transaction (as defined below), on terms more
favorable to the U.S. Vendor in the good faith determination of the Board of
Directors of the U.S. Vendor, than the terms set forth in this Agreement.
Therefore, nothing contained in this Agreement shall prevent the Board of
Directors of the U.S. Vendor from considering, negotiating, discussing,
approving and recommending to the Shareholders or prevent the U.S. Vendor from
entering into and closing a bona fide Competing Transaction provided such
Competing Transaction shall not have been, after the date of this Agreement,
initiated or solicited by the U.S. Vendor or any affiliate, and, after the date
of this Agreement, such initiation shall not be encouraged by any officer,
director or

 

12



--------------------------------------------------------------------------------

employee of the U.S. Vendor or of any affiliate or by the U.S. Vendor’s
authorized representative or agent (provided that the above limitations shall
not prohibit the response to an offer arising after the date of this Agreement)
and provided further (A) the Board of Directors and/or Officers of the U.S.
Vendor, after consultation with and upon advice of outside legal counsel,
determines in good faith that failure to take such action is reasonably likely
to violate the directors’ fiduciary duties to the Shareholders under applicable
law, (B) not later than the one business day after the day of entering into
discussions or negotiations with such Person, the U.S. Vendor provides written
notice to the Purchaser that it is entering into such discussion or negotiations
with such Person, and (C) the U.S. Vendor keeps the Purchaser informed on a
current basis of the status of any such discussions or negotiations. Prior to
entering into any Competing Transaction, the U.S. Vendor will engage in good
faith negotiations with the Purchaser, unless such Competing Transaction relates
to the U.S. Vendor, and not merely to sale of the Share (and the Intercompany
Indebtedness) or the Land. In addition, nothing contained in this Agreement
shall prevent the U.S. Vendor from continuing in any manner discussions or
negotiations existing with two third parties on the date of this Agreement or
from completing a transaction which is a Competing Transaction which results
from the continuation of such discussions or negotiations. Nothing contained in
this Section shall prohibit the Board of Directors of the U.S. Vendor from
complying with Rule 14e-2 promulgated under the Securities Exchange Act of 1934,
as amended, with regard to any tender or exchange offer.

 

(b) Notwithstanding any provisions to the contrary herein, either the U.S.
Vendor or the Purchaser may terminate this Agreement by giving written notice to
the other party prior to the Closing if: (i) the Board of Directors of the U.S.
Vendor shall have recommended to the Shareholders a Competing Transaction or
resolves to do so; or (ii) a tender offer or exchange offer for more than 40% of
the outstanding shares of capital stock of the U.S. Vendor is commenced (other
than by the Purchaser or an affiliate of the Purchaser) and the Board of
Directors of the U.S. Vendor recommends that the stockholders of the U.S. Vendor
tender their shares in such tender or exchange offer; provided that the U.S.
Vendor shall not be entitled to exercise any termination rights under this
Section unless (A) the Board of Directors of the U.S. Vendor determines in good
faith, after consultation with and upon the advice of outside legal counsel,
that failure to take such action is reasonably likely to violate the directors’
fiduciary duty to the Shareholders under applicable law, and (B) the U.S. Vendor
has complied with its obligations in the provisos in Section 8.1 above.

 

(c) If this Agreement is terminated pursuant to the first paragraph of Section
6.1, Section 7.2 or Section 8.1(b) prior to Closing, the U.S. Vendor shall
reimburse the Purchaser for its actual and reasonable out-of-pocket professional
and other fees, costs and expenses of the transaction within two (2) business
days of submission of paid invoices or other appropriate documentation as may be
reasonably required by the U.S. Vendor (but not exceeding payment in the
aggregate of £110,000) (the “Expense Reimbursement”), provided that if the U.S.
Vendor fails to obtain stockholder approval but there is no Competing
Transaction or other default by the U.S. Vendor or INTERNATIONAL, then the
Expense Reimbursement shall not exceed £75,000.

 

(d) The following definition shall apply to this Section 8

 

“Competing Transaction” means any of (i) a transaction or series of transactions
pursuant to which any Person (or group of Persons) other than the Purchaser or
its Affiliates (a “Third Party”) acquires or would acquire more than 40% of the
outstanding shares of capital stock of the U.S. Vendor, whether from the U.S.
Vendor or pursuant to a tender offer or exchange offer or otherwise; (ii) any
acquisition or proposed acquisition of the U.S. Vendor by a merger, sale of all
assets or other business combination (including any so-called “merger of equals”
and whether or not the U.S. Vendor or a Third Party is the entity surviving any
such merger or business combination), (iii) any acquisition of the stock (and
the Intergroup Indebtedness) of the Company or of the Land by a Third Party or
(iv) any other transaction pursuant to which any Third Party acquires or would
acquire control of assets of the U.S. Vendor or its subsidiaries having a fair
market value equal to more than 75% of the fair market value of all the assets
of the U.S. Vendor and its subsidiaries, taken as a whole, immediately prior to
such transaction.

 

13



--------------------------------------------------------------------------------

SECTION 9. DEFINITIONS.

 

9.1. Certain Defined Terms. As used herein, the following terms shall have the
meaning herein specified:

 

“Affiliate” means a person controlling another person or controlled by another
person.

 

“Agreement” means this Agreement.

 

“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the United Kingdom or is a day on which banking
institutions located in Providence, Rhode Island are authorized or required by
law or other governmental action to close.

 

“Competing Transaction” has the meaning set forth herein at Section 8.

 

“Closing” has the meaning set forth herein at Section 1.3.

 

“Closing Date” has the meaning set forth herein at Section 1.3.

 

“Lien” means (as applied to the Share and the Intergroup Indebtedness and not as
applied to the Land) any mortgage, lien, pledge, charge, security interest or
encumbrance of any kind in respect of such asset, whether or not filed, recorded
or otherwise perfected under applicable law (including any conditional sale or
other title retention agreement, any lease in the nature thereof, any option or
other agreement to sell or give a security interest in and any filing of or
agreement to give any financing statement under the Uniform Commercial Code (or
equivalent statutes) of any jurisdiction).

 

“Land” has the meaning set forth herein in Section 2.7.

 

“Person” means and includes any individual, partnership, joint venture,
corporation, limited liability company, trust, joint-stock company,
unincorporated entity, organization or other legal entity.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“SEC” means Securities and Exchange Commission.

 

“Tax Deed” means the agreed form annexed to this Agreement as Schedule 2.

 

SECTION 10. MISCELLANEOUS

 

10.1. Amendments and Waivers. The parties hereto may amend, modify, terminate,
waive or consent to any provision of this Agreement if such amendment,
modification, termination, waiver or consent is set forth in writing signed by
all the parties hereto.

 

10.2. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and delivered personally, mailed by certified or registered mail, return
receipt requested and postage prepaid, sent via a nationally recognized
overnight courier, or via facsimile (with receipt confirmed by separate
facsimile from the receiving party). Such notices, demands and other
communications will be addressed and directed to the parties listed below as
follows:

 

If to the U.S. Vendor or to INTERNATIONAL, to:

 

BNS Co.,

25 Enterprise Center, Suite 103,

Middletown, Rhode Island 02842,

U.S.A.

fax: (401) 848-6444,

Att: President.

 

14



--------------------------------------------------------------------------------

With a copy to:

 

Ropes & Gray,

One INTERNATIONAL Place, Boston, MA 02110,

U.S.A.

fax: (617) 951-7050,

Att: Howard K. Fuguet, Esq..

 

If to the Purchaser, to:

 

Bath Road Holdings Limited

Hush Willows

Wentworth Drive

Virginia Water

Surrey

GU25 4NY

ENGLAND

Attn: Mr. S. Arora

 

With a copy to:

 

Macfarlanes

10 Norwich Street

London

EC4A 1BD

ENGLAND

Attn: Patrick Holmes, Esq.

 

or to such successor entity, other address or to the attention of such other
Person as the recipient party shall have specified by prior written notice to
the sending party; provided that the failure to deliver copies of notices as
indicated above shall not affect the validity of any notice. Any such
communication shall be deemed to have been received (i) when delivered, if
personally delivered, (ii) one business day after being sent by nationally
recognized overnight courier, (iii) in the case of transmission by facsimile,
when confirmation of receipt is obtained, or (iv) on the fifth business day
following the date on which the piece of mail containing such communication is
posted if sent by air mail, certified or registered mail.

 

10.3. Severability. If and to the extent that any provision in this Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions of the Agreement or
obligations of the parties hereto under such provisions, or of such provision or
obligation in any other jurisdiction, or of such provision to the extent not
invalid, illegal or unenforceable shall not in any way be affected or impaired
thereby.

 

10.4. Heading. Section and subsection headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.

 

10.5. Applicable Law. This Agreement shall be governed by, and shall be
construed and enforced in accordance with, the laws of the State of Delaware
without regard to the principles of its internal conflicts of laws.

 

10.6. Successors and Assigns. This Agreement shall be binding upon the parties
hereto and their respective successors and permitted assigns and shall inure to
the benefit of the parties hereto and such successors and permitted assigns. No
party may assign this Agreement without the written consent of each of the other
parties,

 

15



--------------------------------------------------------------------------------

which may be denied in their sole discretion, except that this Agreement may be
assigned without consent by the U.S. Vendor in a merger, sale of substantially
all assets or other business combination to which the U.S. Vendor is a party.

 

10.7. Consent to Jurisdiction. All judicial proceedings arising under or with
respect to this Agreement, during its term or thereafter, must be brought in a
State or Federal District Court of competent jurisdiction in the City of New
York, State of New York, and by execution and delivery of this Agreement, the
parties hereto accept for themselves and in connection with their properties,
generally and unconditionally, the jurisdiction of the aforesaid courts, and
irrevocably agree to be bound by any judgment rendered thereby in connection
with this Agreement, subject, however, to rights of appeal.

 

10.8. WAIVER OF JURY TRIAL. THE PARTIES HERETO WAIVE, TO THE FULL EXTENT
PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LITIGATION IN ANY COURT WITH
RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER
DOCUMENT OR TRANSACTION CONTEMPLATED HEREBY OR THE VALIDITY, PROTECTION,
INTERPRETATION, COLLECTION OR ENFORCEMENT OF ANY OF THE FOREGOING.

 

10.9. Counterparts; Effectiveness. This Agreement and any amendments, waivers,
consents or supplements may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument. This Agreement shall
become effective upon the execution and delivery of a counterpart hereof by each
of the parties hereto.

 

10.10. Entirety. This Agreement and the Schedules thereto together embody the
entire agreement among the parties and supersede all prior agreements,
representations, warranties, indemnifications and understandings, if any,
relating to the subject matter hereof and thereof, including without limitation
the Memorandum of Sale.

 

10.11. Public Announcements. The parties may make such public announcement and
other disclosures with respect to the transaction contemplated by this Agreement
as they deem advisable, so long as they advise the other party of such
announcements or disclosures.

 

REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by the respective duly authorized officers of the undersigned as
of the date first written above.

 

BNS Co.

By:

 

/s/    MICHAEL WARREN

--------------------------------------------------------------------------------

Name:

 

Michael Warren

Title:

 

President and CEO

BNS INTERNATIONAL LTD.

By:

 

/s/    MICHAEL WARREN

--------------------------------------------------------------------------------

Name:

 

Michael Warren

Title:

 

Director and President

Bath Road Holdings Limited

By:

 

/s/    S. ARORA

--------------------------------------------------------------------------------

Name:

 

S. Arora

Title:

 

Chairman

 

17